Exhibit 10.2
 
Execution Copy


 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September 2, 2008 (the
“Effective Date”), by and between Arbinet-thexchange, Inc. a Delaware
corporation with its headquarters located in New Brunswick, New Jersey (the
“Employer”), and Shawn F. O’Donnell (the “Executive”). In consideration of the
mutual covenants contained in this Agreement, the Employer and the Executive
agree as follows:
 
1. Employment. The Employer agrees to employ the Executive and the Executive
agrees to be employed by the Employer on the terms and conditions set forth in
this Agreement.
 
2. Capacity. Subject to the terms and conditions of this Agreement, the
Executive shall serve the Employer as Chief Executive Officer and President and
shall have the duties, responsibilities and authority customary for such
positions. The Executive shall report directly to the Board of Directors of
Employer (the “Board of Directors”) and shall also serve the Employer in such
additional offices incidental to such position as the Executive may be requested
by the Board of Directors. In such capacity or capacities, the Executive shall
perform such services and duties in connection with the business, affairs and
operations of the Employer as may be assigned or delegated to the Executive from
time to time by or under the authority of the Board of Directors. During the
term of this Agreement, the Board of Directors shall nominate the Executive for
reelection as a member of the Board of Directors at the annual meeting of
stockholders of the Employer following which the Executive's term as a director
expires; provided that the Executive shall be, at the time of such nomination,
the Chief Executive Officer and President of the Employer; provided further that
the Executive agrees to resign as a director of the Employer upon termination of
the Executive's employment in accordance with Section 6 hereof. During the
Transition Period (as defined below) Executive shall be permitted to devote up
to ten (10) hours per week performing duties for his former employer.
 
3. Relocation.
 
(a) The Executive understands and agrees that this position is a full-time based
at the Employer’s headquarters in New Brunswick, New Jersey.
 
(b) From the date hereof until September 30, 2008 (the “Transition Period”) the
Executive agrees to be available during the regular workweek, excluding
Employer-wide holidays and business travel as necessitated in connection with
the Executive’s responsibilities hereunder. During the Transition Period, the
Executive may perform his duties either remotely or in any of the Employer’s
offices, at the Executive’s sole discretion.
 
(c) From October 1, 2008 until June 30, 2009, the Executive agrees to perform
his duties from, and be present at, any of the Employer’s offices during the
regular workweek, excluding Employer-wide holidays and business travel as
necessitated in connection with the Executive’s responsibilities hereunder.
 
(d) The Executive shall maintain a permanent residence in the New Jersey area no
later than July 1, 2009.
 

--------------------------------------------------------------------------------


 
(e) Any failure to meet the requirements of this Section 3 due to (i) vacation
time taken pursuant to this Agreement or the Employer’s vacation policy, or (ii)
travel incidental to the Executive performing his obligations under this
Agreement, shall not be deemed a breach of Section 3(b) or Section 3(c).
 
4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:
 
(a) Salary. For all services rendered by the Executive under this Agreement, the
Employer shall pay the Executive an initial annual salary (the “Salary”) of not
less than Three Hundred Forty Thousand Dollars ($340,000), during the initial
twelve (12) months of employment, subject to annual merit increases based upon
annual formal reviews by the Board of Directors or the Compensation Committee of
the Board of Directors (the “Compensation Committee”), provided, that the Salary
is at all time subject to increase from time to time in the discretion of the
Board of Directors or the Compensation Committee. The Salary shall be payable in
periodic installments in accordance with the Employer’s usual practice for its
senior executives.
 
(b) Bonus. The Executive shall be entitled to participate in an annual incentive
program established by the Board of Directors or the Compensation Committee with
such terms as may be established by the Board of Directors or the Compensation
Committee and mutually and reasonably agreed by the Executive; provided, that,
(i) for the fiscal year ending December 31, 2008, Executive will have the
opportunity to earn up to One Hundred Thirteen Thousand Dollars ($113,000) based
upon the achievement of the performance objectives as mutually and reasonably
agreed by the Executive and the Board of Directors or the Compensation
Committee; and (ii) beginning with the fiscal year ending December 31, 2009, the
Executive will have the opportunity to earn up to One Hundred Percent (100%)
(the “Target Percentage”) of his Salary then in effect in bonus compensation
annually based upon the achievement of both corporate performance and individual
performance objectives, as determined by the Board of Directors or the
Compensation Committee and mutually and reasonably agreed by the Executive.
 
(c) Regular Benefits. The Executive shall also be entitled to participate in any
qualified retirement plans, deferred compensation plans, supplemental retirement
plans, stock option and incentive plans, stock purchase plans, medical insurance
plans, life insurance plans, disability income plans, retirement plans, vacation
plans, expense reimbursement plans and other benefit plans which the Employer
may from time to time have in effect for all or most of its senior executives.
Such participation shall be subject to the terms of the applicable plan
documents, generally applicable policies of the Employer, applicable law and the
discretion of the Board of Directors, the Compensation Committee or any
administrative or other committee provided for in or contemplated by any such
plan. Nothing contained in this Agreement shall be construed to create any
obligation on the part of the Employer to establish any such plan or to maintain
the effectiveness of any such plan that may be in effect from time to time.
 
2

--------------------------------------------------------------------------------


 
(d) Equity Grant: Executive is currently a participant in the Employer’s 2004
Stock Option Plan, as amended (the “2004 Plan”) and has existing stock options
which were previously granted to him as a member of the Board of Directors
(“Director Grant”). The stock options issued pursuant to the Director Grant
shall continue to vest in accordance with the terms of the 2004 Plan. Concurrent
with the execution of this Agreement, and subject to the approval of the Board
of Directors or the Compensation Committee, the Employer shall also grant the
Executive an option to purchase 375,000 shares of the Employer’s common stock
(the “2008 Grant”). In the event of a Change of Control (as defined below), the
Executive shall become fully vested in the 2008 Grant in accordance with the
terms of the Option Agreement (as defined below). Concurrent with the execution
of this Agreement, the Employer and the Executive shall enter into a
Non-Qualified Stock Option Agreement which is attached hereto as Exhibit A (the
“Option Agreement”). The vesting terms to be included in the Option Agreement
shall provide that if the Executive’s employment is terminated by the Employer
without Cause (as defined below) during the first twelve (12) months following
the date of this Agreement, the 2008 Grant shall become vested as to that
percentage of shares equal to the product of (i) 2.0833 and (ii) the number of
full calendar months served by the Executive pursuant to this Agreement.
 
(e) Additional Benefits. The Employer shall provide the following additional
benefits to the Executive:
 
(i) Vacation.
 
(A) For fiscal year 2008, the Executive shall be entitled, as of the date
hereof, to eight (8) working days’ paid vacation to be taken at such time or
times as may be agreed with the Board of Directors. Following the Transition
Period, it is further agreed that the Executive shall be entitled to work
remotely for five (5) days during fiscal year 2008.
 
(B) Beginning with fiscal year 2009, the Executive shall be entitled to 20
working days’ paid vacation during each calendar year to be taken at such time
or times as may be agreed with the Board of Directors. The Executive shall
accrue five (5) vacation days as of the first day of each calendar quarter.
 
(C) The Executive may not, without the prior consent of the Board of Directors,
carry forward any unused part of his vacation entitlement to a subsequent
calendar year. Any vacation entitlement that has not been used by the end of the
calendar year or carried forward to the next calendar year shall be forfeited
without pay.
 
(D) Upon termination of his employment for whatever reason the Executive shall
be compensated for any accrued, but unused, vacation. For the purposes of
calculating such payment in lieu or such repayment, a day’s paid vacation shall
be taken to be the Executive’s Salary divided by 260.
 
(E) It is agreed that the Executive shall be entitled to, at his option, take
either a working day paid vacation or a working day unpaid to attend board of
directors meetings of the companies listed on Exhibit B.
 
(ii) Reimbursement of Business Expenses. The Employer shall reimburse the
Executive for all reasonable expenses incurred by him in performing services
during the term of this Agreement, in accordance with the Employer’s policies
and procedures for its senior executive officers, as in effect from time to
time.
 
3

--------------------------------------------------------------------------------


 
(iii) Commuting, Living and Relocation Expenses.
 
(A) During the Transition Period, the Executive shall be entitled to
reimbursement by the Employer for reasonable and documented out-of-pocket
expenses incurred by him for living expenses in the New Jersey area and weekly
travel to and from the Executive’s residence in the Dallas, Texas area.
 
(B) After the Transition Period and until the earlier of July 1, 2009 or the
Executive’s relocation to the New Jersey area, the Executive shall be entitled
to reimbursement by the Employer for up to Twelve Thousand Dollars ($12,000) per
month of the Executive’s reasonable and documented out-of-pocket expenses
incurred by him for living expenses in the New Jersey area and travel to and
from the Executive’s residence in the Dallas, Texas area.
 
(C) The Executive shall be entitled to reimbursement for up to Seventy-Five
Thousand Dollars ($75,000) of the Executive’s documented relocation and moving
expenses related to his relocation to the New Jersey area.
 
(iv) Indemnification. From and after the date hereof, Executive will be included
under the Employer’s directors and officers liability insurance policy, with the
same coverage as is provided to other directors or officers of the Employer in
respect of their service to the Employer, and such coverage will continue
without interruption for so long as the Employer, or its successors and assigns,
maintains such coverage for its officers and directors.
 
(v) Legal Fees. The Employer shall reimburse the Executive for all reasonable
and documented attorney and professional fees incurred by the Executive in
connection with the negotiation and review of the terms of employment and this
Agreement.
 
(f) Exclusivity of Salary and Benefits. The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.
 
5. Extent of Service. During the Executive’s employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Board of
Directors, devote the Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Employer’s interests and
to the discharge of the Executive’s duties and responsibilities under this
Agreement. The Executive shall not engage in any other business activity, except
as may be approved by the Board of Directors; provided that nothing in this
Agreement shall be construed as preventing the Executive from:
 
(a) investing the Executive’s assets in any company or other entity in a manner
not prohibited by Section 8(d) and in such form or manner as shall not require
any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made;
 
4

--------------------------------------------------------------------------------


 
(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement; or
 
(c) serving as a member of the board of directors of one public and one private
company, including the company listed on Exhibit B attached hereto; provided
that at no time during the term of this Agreement may the Executive serve as a
member of the board of directors for more than one (1) private company and one
(1) other public company, excluding the Employer.
 
6. Termination. The Executive’s employment under this Agreement shall terminate
under the following circumstances set forth in this Section 6.
 
(a) Termination by the Employer for Cause. The Executive’s employment under this
Agreement may be terminated by the Employer for Cause (as defined below) without
further liability on the part of the Employer effective immediately upon a vote
of the Board of Directors and written notice to the Executive. Only the
following shall constitute “Cause” for such termination:
 
(i) the Executive’s willful misconduct in the performance of his duties to the
Employer;
 
(ii) the Executive’s conviction of or plea of guilty or any plea other than “not
guilty” to a felony;
 
(iii) the violation by the Executive of any material provision of this
Agreement, which is not cured within thirty (30) days after written notice is
given to the Executive by the Employer specifying the events or circumstances
allegedly giving rise to such breach;
 
(iv) the Executive’s failure to maintain a permanent residence in the New Jersey
area by no later than July 1, 2009; or
 
(v) the Executive’s dishonesty, misappropriation or fraud with regard to the
property of the Employer or its affiliates.
 
(b) Termination by the Executive for Good Reason. The Executive’s employment
under this Agreement may be terminated by the Executive for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” shall mean that
that the Executive has complied with the Good Reason Process (as defined below)
following the occurrence of any of the following events:
 
(i) a material diminution or other substantive adverse change, not consented to
by the Executive, in the nature or scope of the Executive’s responsibilities,
authorities, powers, functions or duties;
 
5

--------------------------------------------------------------------------------


 
(ii) an involuntary reduction in the Executive’s Salary or target bonus except
for across-the-board reductions similarly affecting all or substantially all
senior management employees;
 
(iii) a breach by the Employer of any of its other material obligations under
this Agreement;
 
(iv) a material change in the geographic location at which the Executive must
perform his services; or
 
(v) any requirement that Executive report to someone other than the Board of
Directors.
 
“Good Reason Process” shall mean that: (A) the Executive reasonably determines
that a “Good Reason” event has occurred; (B) the Executive notifies the Employer
in writing of the occurrence of the Good Reason event within 90 days of the
occurrence of such event; (C) the Executive cooperates with the Employer’s
efforts, for a period not less than 30 days following such notice, to modify the
Executive’s employment situation in a manner acceptable to the Executive and the
Employer; and (D) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
the Executive. If the Employer cures the Good Reason event in a manner
acceptable to the Executive during the thirty (30) day period, Good Reason shall
be deemed not to have occurred.
 
(c) Termination by the Employer without Cause. Subject to the payment of
Termination Benefits (as defined below), the Executive’s employment under this
Agreement may be terminated by the Employer without Cause upon written notice to
the Executive.
 
(d) Death. The Executive’s employment with the Employer shall terminate upon his
death.
 
(e) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of 30
nonconsecutive days or more within any six (6) month period, the Board of
Directors may, upon ten (10) days prior written notice, terminate the
Executive’s employment hereunder. Notwithstanding any such termination, the
Executive shall continue to receive the Executive’s full Salary (less any
disability pay or sick pay benefits to which the Executive may be entitled under
the Employer’s policies) and benefits under Section 4 of this Agreement (except
to the extent that the Executive may be ineligible for one or more such benefits
under applicable plan terms) for a period of time equal to six (6) months, and
the Executive’s employment may be terminated by the Employer at any time
thereafter. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Employer shall,
submit to the Employer a certification in reasonable detail by a physician
selected by the Employer to whom the Executive or the Executive’s guardian has
no reasonable objection as to whether the Executive is so disabled or how long
such disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Employer’s determination of such issue shall be
binding on the Executive. Nothing in this Section 6(e) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq. 
 
6

--------------------------------------------------------------------------------


 
7. Compensation Upon Termination.
 
(a) Termination Generally. If the Executive’s employment with the Employer is
terminated for any reason during the term of this Agreement, the Employer shall
pay or provide to the Executive (or to his authorized representative or estate)
any earned but unpaid Salary, unpaid expense reimbursements, accrued but unused
vacation and any vested benefits the Executive may have under any employee
benefit plan of the Employer (the “Accrued Benefit”).
 
(b) Termination by the Employer Without Cause Before a Change of Control. In the
event of termination of the Executive’s employment with the Employer before a
Change of Control pursuant to Section 6(c) above and subject to the Executive’s
agreement to a release of any and all legal claims in a form satisfactory to the
Employer (excluding any indemnification or other obligations hereunder which
survive termination of this Agreement), the Employer shall provide to the
Executive the following termination benefits (“Termination Benefits”):
 
(i) a lump sum payment equal to one (1) times the Executive’s Salary at the rate
then in effect pursuant to Section 4(a) within twenty (20) days following
termination of the Executives employment;
 
(ii) an amount equal to any employer contribution that would have been made by
the Employer pursuant to any retirement plan of the Employer on the Executive’s
behalf had the Executive remained employed by the Employer during the
twelve-month period following the date of termination, assuming the Executive
contributed the maximum amount to the plan; and
 
(iii) continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”) for twelve
(12) months or until the Executive commences employment, if earlier, subject to
payment of premiums by the Executive at the active employees’ rate.
 
Notwithstanding the foregoing, the amounts paid to the Executive under Section
7(b)(ii) and Section 7(b)(iii) shall not exceed Twenty-Five Thousand Dollars
($25,000) in the aggregate. Notwithstanding the foregoing, nothing in this
Section 7(b) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 7(b)(iii) ceases. The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the benefits continuation period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the benefits continuation period.
 
7

--------------------------------------------------------------------------------


 
The Executive shall not be obligated or required to mitigate the amount of any
payment provided for in this Agreement either by seeking employment or
otherwise, and such amounts shall not be reduced by any remuneration the
Executive may earn from other employment following his termination from the
Employer.
 
(c) Termination by the Employer with Cause. If the Executive’s employment is
terminated by the Employer with Cause under Section 6(a), the Employer shall
have no further obligation to the Executive other than payment of his Accrued
Benefit.
 
(d) Termination by the Employer Without Cause or by the Executive for Good
Reason following a Change of Control. In the event of termination of the
Executive’s employment with the Employer pursuant to either Section 6(b) or
Section 6(c) above within twelve (12) months following a Change of Control and
subject to the Executive’s agreement to a release of any and all legal claims in
a form satisfactory to the Employer (excluding any indemnification or other
obligations hereunder which survive termination of this Agreement), the Employer
shall provide to the Executive the following termination benefits (“Termination
Benefits”):
 
(i) a lump sum payment equal to one (1) times the Executive’s Salary at the rate
then in effect pursuant to Section 4(a) within twenty (20) days following
termination of the Executive’s employment;
 
(ii) a lump sum payment equal to the bonus compensation paid to the Executive in
the immediately preceding fiscal year;
 
(iii) an amount equal to any employer contribution that would have been made by
the Employer pursuant to any retirement plan of the Employer on the Executive’s
behalf had the Executive remained employed by the Employer during the
twelve-month period following the date of termination, assuming the Executive
contributed the maximum amount to the plan; and
 
(iv) continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”) for twelve
(12) months or until the Executive commences employment, if earlier, subject to
payment of premiums by the Executive at the active employees’ rate.
 
Notwithstanding the foregoing, the amounts paid to the Executive under Section
7(d)(iii) and Section 7(d)(iv) shall not exceed Twenty-Five Thousand Dollars
($25,000) in the aggregate. Notwithstanding the foregoing, nothing in this
Section 7(d) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 7(d)(iv) ceases. The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the benefits continuation period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the benefits continuation period.
 
The Executive shall not be obligated or required to mitigate the amount of any
payment provided for in this Agreement either by seeking employment or
otherwise, and such amounts shall not be reduced by any remuneration the
Executive may earn from other employment following his termination from the
Employer.
 
8

--------------------------------------------------------------------------------


 
(e) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” shall mean:
 
(i) a merger, consolidation or other reorganization approved by the Employer’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Employer’s outstanding voting securities immediately
prior to such transaction; or
 
(ii) a stockholder-approved liquidation, dissolution, sale, transfer or other
disposition of all or substantially all of the Employer’s assets; or
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act, as
amended (the “Exchange Act”) (other than the Employer or a person that, prior to
such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the Employer)
becomes directly or indirectly the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Employer’s securities (as measured in terms
of the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Employer or the acquisition of outstanding securities held by one or more of the
Employer’s existing stockholders.
 
(f) Payment of Termination Benefits. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s termination of employment,
the Executive is considered a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and if any payment that the Executive becomes entitled to under this Agreement
is considered deferred compensation subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six (6) months after the
Executive’s separation from service, or (ii) the Executive’s death, and the
initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the first six-month period but for the
application of this Section 7(f). Any such deferred payment shall earn simple
interest calculated at the short-term applicable federal rate in effect on the
date of the Executive’s separation from service. The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.
 
9

--------------------------------------------------------------------------------


 
8. Confidential Information, Noncompetition and Cooperation.
 
(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Employer which is of value to
the Employer in the course of conducting its business and the disclosure of
which could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Employer. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Employer, as well as other information to which the Executive may have access in
connection with the Executive’s employment. Confidential Information also
includes the confidential information of others with which the Employer has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include (i) information in the public domain, unless due to breach of
the Executive’s duties under Section 8(b) or (ii) otherwise known by the
Executive other than by reason of his employment hereunder; provided that the
source of such information is not known by the Executive to have disclosed such
information in violation of an obligation of confidentiality owed to the
Employer.
 
(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Employer with respect to all Confidential Information. At all times,
both during the Executive’s employment with the Employer and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.
 
(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the Employer.
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason. The
Executive will not retain any such material or property or any copies thereof
after such termination.
 
10

--------------------------------------------------------------------------------


 
(d) Noncompetition and Nonsolicitation. During the term of this Agreement and
for one (1) year thereafter, the Executive (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as defined below); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employer (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Employer); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Employer. The Executive
understands that the restrictions set forth in this Section 8(d) are intended to
protect the Employer’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in any jurisdiction where the Employer and/or its affiliates conduct
such business as of the date Executive’s employment terminates, and shall be
deemed to include, without limitation, any business activity or jurisdiction
which is covered by or included in a written proposal or business plan existing
on the date of the termination of the Executive’s employment with the Employer,
which is directly competitive with any business which the Employer or any of its
affiliates conducted at any time during the employment of the Executive.
Notwithstanding the foregoing, (i) the Executive may own up to one percent (1%)
of the outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business, and (ii) the companies listed on Exhibit B
hereto shall not be deemed to be a Competing Business.
 
(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Employer that the Executive’s execution of this Agreement, the
Executive’s employment with the Employer and the performance of the Executive’s
proposed duties for the Employer will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Employer, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Employer
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.
 
(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the Employer.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer. The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f).
 
(g) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Employer which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Employer shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Employer.
 
11

--------------------------------------------------------------------------------


 
9. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the State of New York and the United States District Court
for the District of New York. Accordingly, with respect to any such court
action, the parties: (a) submit to the personal jurisdiction of such courts; (b)
consent to service of process; and (c) waive any other requirement (whether
imposed by statute, rule of court, or otherwise) with respect to personal
jurisdiction or service of process.
 
10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.
 
11. Assignment; Successors and Assigns, etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
 
12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer, at its main offices, attention of the Chairman of the
Board of Directors, and shall be effective on the date of delivery in person or
by courier or three (3) days after the date mailed.
 
12

--------------------------------------------------------------------------------


 
15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.
 
16. Governing Law. This is a New York contract and shall be construed under and
be governed in all respects by the laws of the State of New York, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
 
*remainder of page has intentionally been left blank*

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Employment Agreement has been executed as a sealed
instrument by the Employer, by its duly authorized officer, and by the
Executive, as of the Effective Date.


ARBINET-THEXCHANGE, INC.
   
By:
/s/ John B. Penney
Name: John B. Penney
Title: Director

 
/s/ Shawn F. O’Donnell
Shawn F. O’Donnell


--------------------------------------------------------------------------------




EXHIBIT A


Please See Attached
 

--------------------------------------------------------------------------------



EXHIBIT B


Board of Directors


1. Shared Technologies


--------------------------------------------------------------------------------


 